Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on July 29, 2020, has been made of record and entered.  In this amendment, claim 8 has been amended to eliminate multiple claim dependency.  
No claims have been canceled or added; claims 1-9 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on September 25, 2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are indefinite for reciting “range within range” limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, (1) claim 6 recites the broad recitation “25% to 45%”, and the claim also recites “preferably 36%” which is the narrower statement of the range/limitation, and (2) claim 7 recites the broad recitation “atomic ratio between 1:1 and 1.8:1”, and the claim also recites “preferably between 1.1:1 and 1.6:1,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 6 and 7 are also indefinite for reciting the term “preferably”.


Allowable Subject Matter
Claims 1-5, 8, and 9 are allowed.
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed catalytic bed comprising a first catalytic layer and a second catalytic layer, wherein the first catalytic layer and the second catalytic layer consist of a vanadium and phosphorus mixed oxide (VPO) catalyst comprising vanadyl pyrophosphate (VO)2P2O7 as main component, and only the VPO catalyst of the second catalytic layer further comprises tungsten, wherein the second catalytic layer constitutes 25% to 45% of the total length of the catalytic bed and is arranged consecutively after the first catalytic layer, and the VPO catalyst of the second catalytic layer comprises tungsten in an amount corresponding to an atomic ratio between 250:1 and 60:1.

Ebner et al. (U. S. Patent No. 5,137,860), which teaches the formation of active catalysts comprising vanadyl pyrophosphate, also optionally containing a promoter component (col. 7, lines 16-46), said active catalysts usable in the conversion of nonaromatic hydrocarbons to maleic anhydride (col. 12, lines 16-30).  This reference does not teach or suggest the specifically claimed catalyst bed comprising the respectively claimed first and second catalytic layers.
Haddad et al. (U. S. Patent Publication No. 2013/0102455), which teaches the preparation of a promoted VPO catalyst by contacting said VPO catalyst with a solution of at least one metal selected from, inter alia, niobium, cobalt, iron, tungsten, or molybdenum (Abstract; paragraph [0046]).  This reference teaches a molar ratio of promoter elements to vanadium of 0.001:1 to 1:1.  Inversion of this ratio, and employing the atomic weights of vanadium (50.9414) and, as an example, tungsten (183.85), results in:
Inverse molar ratio of V to promoter: 1:0.001 (1000) to 1:1 (1)
Atomic ratio of V to W:  1000 x (50.9414/183.85) = 277.08, which is outside of the atomic ratio of "between 250:1 and 60:1", as recited in claim 1.
Milberger et al. (U. S. Patent No. 3,919,257), which teaches the vapor phase oxidation of n-butane or n-butene to maleic acid in a reactor having .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 20, 2021